


110 HR 4891 IH: To amend the Immigration and Nationality Act to extend

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4891
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to extend
		  for an additional 5 years the special immigrant religious worker
		  program.
	
	
		1.Extension of special
			 immigrant religious worker programSection 101(a)(27)(C)(ii) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(27)(C)(ii)) is amended by striking 2008, each
			 place it appears and inserting 2013,.
		2.Effective
			 dateThe amendment made by
			 section 1 shall take effect on October 1, 2008.
		
